Citation Nr: 1707502	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988, March 1989 to May 1992, and November 2010 to August 2011, with additional service in the Army Reserves and Indiana and Tennessee National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee, which denied, in part, service connection for bilateral hearing loss.  

In May 2014, the Veteran testified at a hearing at the RO before the undersigned Veteran's Law Judge (Travel Board hearing).  A transcript of the hearing is associated with the claims file.  

In a February 2015 decision, the Board, in part, denied service connection for bilateral hearing loss.  The Veteran appealed the decision.  In a July 2015 Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the issue of entitlement to service connection for hearing loss for additional development.  

In a September 2015 decision, the Board remanded the issue of entitlement to service connection for hearing loss to the RO for further development, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In a May 2016 rating decision, the RO granted service connection for hearing loss in the left ear.  Therefore, the issue remaining before the Board is entitlement to service connection for hearing loss in the right ear.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for his right ear hearing loss.  The Veteran states that he was exposed to loud noise, including the firing of small arms and tanks, while in service.  See May 2014 hearing testimony.

The Board has conceded that the Veteran was exposed to hazardous noise while in service based on an in-service 1990 audiometry report and the Veteran's military occupational specialty.  See February 2015 Board decision.

The Veteran was afforded a VA examination in March 2016.  The VA examiner found that the Veteran had normal hearing bilaterally in his May 1988 enlistment exam.  The examiner noted that in a subsequent exam, the Veteran had normal hearing bilaterally, with mild hearing loss at 4000 Hz in the left ear, which constituted a significant threshold shift, but that there was no significant threshold shift in the right ear.  The Board notes that the examiner listed the date of this exam as "4/2/4993."  The examiner found that the Veteran had mild hearing loss in both ears at certain frequencies in his September 2010 pre-deployment audio examination, but that there were no significant threshold shifts in the right ear when comparing the September 2010 results to those of the March 2016 exam. 

The March 2016 VA examiner found that the Veteran has sensorineural hearing loss in both the left and right ears at frequencies ranging from 500 Hz to 4000 Hz and in 6000 Hz or higher frequencies.  However, the examiner found that the Veteran's right ear hearing loss is not at least as likely as not caused by or the result of an event in service.  The examiner opined that the audiogram is the objective standard for noise injury, and because the Veteran's hearing was normal at separation with no significant threshold shift having occurred during active duty service, there is no evidence the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity.  

In a May 2016 addendum opinion, the examiner noted that the Veteran had normal hearing in 1993, with mild hearing loss in 2010 at pre-deployment.  The examiner opined that based on current knowledge of acoustic trauma, the development of noise-induced hearing loss is instantaneous or rapid in its onset, therefore, hearing loss would have been present at in the 1993 separation exam.  The examiner found that since the Veteran's hearing loss existed prior to active duty in 2010, it therefore did not manifest within one year of separation in 2011.  The examiner further opined that since the Veteran reported no significant changes in hearing during his active duty from 2010 to 2011, his hearing loss was deemed less likely than not to be aggravated beyond normal progression as no nexus was provided between military noise exposure and aggravation. 

The Board finds the March 2016 examination report and May 2016 addendum opinions are inadequate with regards to the Veteran's right ear hearing loss.  The Board notes that the etiological opinion offered by the examiner is inadequate for determining the etiology of the Veteran's right hearing loss. It is unclear from the examination report which audiological exams the examiner based the opinions on.  The examiner referenced an exam dated "4/2/4993" in the March 2016 examination report and a 1993 separation exam in the May 2016 addendum opinion.  The Board notes that the record reflects that the Veteran received audiological exams in April 1992, April 1997, and October 2003.  

Additionally, while it appears that the examiner considered that the Veteran was exposed to noise, it is unclear whether the examiner considered the Board's concession of an in-service hazardous noise exposure event and the Veteran's lay statements that his hearing loss began while he was in service.  Furthermore, while the examiner found that the Veteran's hearing loss did not manifest within one year of separation in 2011, the examiner did not provide an opinion as to whether the Veteran's hearing loss manifested within one year of separation in 1992.  

In light of the adequacies noted above, the Board remands the case in order to obtain a new VA opinion as to whether it is at least as likely as not that the Veteran's right ear hearing loss is related to or caused by his noise exposure during service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the March 2016 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's hearing loss, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's right ear hearing loss began during active service; or, is related to any incident of service to include noise exposure; or began within one year after discharge from active service, to include his discharge in 1992.

The examiner should note the Veteran's assertions of in-service hazardous noise exposure as conceded, as well as take into account his lay statements regarding onset of his hearing loss. The Board notes that the etiology of  Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.

The examiner should provide a detailed rationale for the opinion. 

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




